DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 17/323,980 (“’980 reissue application” or “instant application”), having a filing date of 18 May 2021.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 10,917,856 (“’856 patent”) titled “STATISTICAL PROJECTION FOR CONTROLLING BLER”, which issued on 9 February 2019 with claims 1-15 (“issued claims”).  The application resulting in the ‘856 patent was filed on 9 September 2019 and assigned U.S. patent application number 156/564,929 (“’929 application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘856 patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘856 patent claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application 62/728,726, filed 7 September 2018, U.S. Provisional Application 62/770,460, filed 21 November 2018, and U.S. Provisional Application 62/792,565 (collectively, “the provisional applications”), filed 15 January 2019.

As a reissue application, the instant application is entitled to the priority date of the ’856 patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of at least 9 September 2019, the filing date of the ‘929 application, and could be entitled to a priority date as early as 7 September 2018, the date of the earliest provisional application, to the extent that the claims are fully supported.
Priority will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is on or after March 16, 2013, the pre-AIA  ‘First to Invent’ provisions do not apply.  Instead, the AIA  First Inventor to File (“AIA -FITF”) provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds no instances where the claim term explicitly includes functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Preliminary Amendment
Applicant filed a preliminary amendment to the claims on 18 May 2021.  The amendment has been entered in to the record.
New claims 16-20 were added.  Claims 1-20 are now pending in the application.

The amendment, however, is objected to, because it fails to comply with the provisions of 37 C.F.R. § 1.173(g), which requires that all claim amendments be made relative to the issued patent, and § 1.173(d), which requires that changes be shown through proper change markings.  
The Office notes that issued independent claims 1 and 9 did not include the now-included term ‘significantly’.  The status indicators of the claims, however, do not indicate any amendments to claims 1 and 9, nor are such changes reflected through the inclusion of change markings.  37 C.F.R. § 1.173(c) further requires a statement of support for all changes to the claims, but no such statement has been provided for the amendments to independent claims 1 and 9.

VI. Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR § 1.175 and MPEP § 1414.
Specifically, although Applicants have indicated the reason the patent is invalid (claiming more or less than they had the right), Applicants are also required to specify “at least one error” which is relied upon to support the reissue application.  See MPEP § 1414(II).  Since the new reissue claims are directed to a new statutory class of invention, it may be that the error was in not including claims directed to that statutory class in the original application.
Additionally, in a reissue application that seeks to enlarge the scope of the claims, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  See 37 CFR § 1.175(b).  Since the new reissue claim 16 closely tracks issued claim 1, it may be that the claim being broadened is issued claim 1.

VII. Rejections under 35 U.S.C. § 251
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in Section VI of this Office action.  

VIII. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 9, and 16 include multiple instances of the limitation “…significantly above, below, or …”.
It is assumed that the intent is for the limitation to be interpreted to mean “…significantly above, significantly below, or…”.  However, the plain text of the claims could also be reasonably interpreted to mean either ‘significantly above’, or ‘below’ (as opposed to ‘significantly below’).   This renders the claims indefinite.

Additionally, independent claims 1 and 16 include the terms ‘BLER’ and ‘Required Compensation BLER’.  It is noted that the independent claims and their respective dependent claims also include references to ‘the BLER’.  However, it is unclear whether the claimed ‘BLER’ and ‘Required Compensation BLER’ are meant to be interpreted as synonymous, and if that is not the intent, then it is unclear whether instances of ‘the BLER’ in the claims are intended to refer to the ‘BLER’ in the respective independent claims, or to the ‘Required Compensation BLER‘.
This renders the claims indefinite.

Claim 10 recites the limitation “the pair of thresholds”.  There is no antecedent basis for this limitation.  This renders the claim indefinite.

Claims 17-20 are rejected because they each include the term “the computer-readable medium” in the preamble.  There is no antecedent basis for this term.
Applicants likely intended the term to refer to the claimed “non-transitory computer-readable medium” of parent claim 16.

Claims 17-20 are also rejected as being indefinite, because each of the claims includes a computer-readable medium “further comprising instructions…”.  A computer-readable medium is a medium for the storage of data.  In this case, that data is embodied in instructions (as claimed in parent claim 16).
A computer-readable medium cannot ‘comprise’ instructions, it can only store (or as claimed in parent claim 16, ‘contain’) instructions.  This renders the claims indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In a method claim, a proper dependent claim must include additional steps such that the method of the parent claim is further limited.  However, in this case, if the method of the parent claim determines that the BLER is not ‘significantly above’ (claims 6 and 13) or ‘significantly below’ (claims 7 and 14) the BLER target, then the additional step of the respective dependent claim is not executed, and the claim therefore fails to further limit its parent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

IX. Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record, contingent upon resolution of the above cited rejections under 35 U.S.C. §§ 251 and 112.

The following is a statement of the indication of allowable subject matter:

With respect to claims 1 and 16, the prior art of record fails to disclose or render obvious the claimed method/non-transitory computer-readable medium for determining a block error rate (BLER) and determining if the BLER is significantly above, below, or on BLER target, comprising determining a pair of thresholds including an upper threshold and a lower threshold for a predetermined confidence level, determining a Required Compensation BLER from a number of bad blocks, a total number of blocks received and a maximum total number of blocks to receive for a purpose of statistical significance, and comparing the Required Compensation BLER against the upper and lower threshold to determine if the BLER is significantly above the BLER target, below the BLER target, or inconclusive.

With respect to claim 9, the prior art of record fails to disclose or render obvious the claimed method of determining a block error rate (BLER) and determining if the BLER is significantly above, below, or on BLER target, comprising determining a set of pairs of thresholds including an upper threshold and a lower threshold for a predetermined confidence level per pair, determining a BLER from a number of bad blocks and a total number of blocks received, and comparing the BLER against a particular upper and lower threshold from the set of pairs of thresholds to determine if the BLER is significantly above the BLER target, below the BLER target, or inconclusive.

Dependent claims 2-8, 10-15, and 17-20, would be allowable by virtue of their dependence from their respective independent claims.
X. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '856 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '856 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '856 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
15 September 2022